DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 4/19/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for implementing customized questionnaires. Specifically, the claims recites generating one or more customized questions or questionnaires, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps where a system may receive various data inputs, analyze and process the data inputs, and output the results as a question for a user. See MPEP 2106.04. The claims recite concepts relating to tracking or organizing patient information including user profiles, historical interactions, historical questions, and similar profiles. The claims may also be interpreted to be directed at a mental process, because a doctor may read a patient history and perform analysis in his or her head to ask the patient personalized questions. Accordingly, the claims recite an abstract idea.

The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves storing or processing data. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to provide customized questionnaires to patients instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements are used to perform basic computer functions of sending, receiving, and processing information.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to provide customized questionnaires to patients and not a specific configuration of the additional elements. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 2-3, 9-10, and 16-17 additionally recites a dialog system. Specification par. 69 explains that a dialog system may be a chat bot functioning to receive input data. This is interpreted to be an additional element that is generally linked to the abstract idea, because it is only used to output data, which is a general computer function as described above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe processing or presenting data. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of implementing customized questionnaires. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perlroth et al. US2017/0262609.
As per claim 1, Perlroth teaches a method for implementing intelligent generation of questions by a processor, (teaches using a computer, processors, memory, storage medium) comprising: generating one or more customized questions or questionnaires according to a user profile, (Perlroth abstract, par. 24, 29 teaches using machine learning techniques to customize patient screening questions) similar profiles of alternative users, (Perlroth par. 46, 53 teaches using demographics and socioeconomic status) one or more historical interactions with the alternative users, (Perlroth par. 24, 29 teaches historical health data, including inputs from doctors, caretakers, hospitals) one or more goals defined by a domain expert, (Perlroth par. 29 teaches using guideline data) a domain knowledge, (Perlroth par. 24, 29 teaches using global view of patient lifestyle and wellness) historical questions, or a combination thereof using a machine learning operation (Perlroth abstract teaches using machine learning techniques to customize patient screening questions).
As per claim 4, Perlroth teaches all the limitations of claim 3 and further teach dynamically adjusting the selected order of the one or more customized questions or questionnaires according to a response provided to a previous query (Perlroth par. 39 teaches the patient screener model selects subsequent screening questions based on the patient's responses to one or more previous screening questions).
As per claim 5, Perlroth teaches all the limitations of claim 1 and further teach collecting feedback information relating to the one or more customized questions or questionnaires (Perlroth par. 54 teaches receiving and using aggregated inputs, interpreted as feedback information, to train machine learning models).
As per claim 6, Perlroth teaches all the limitations of claim 1 and further teach determining a degree of relevance of the one or more customized questions or questionnaires according to contextual information and collected feedback data (Perlroth par. 53-54, 57 teaches updating a decision tree for feedback data related to sleep data for a patient in a certain demographic and comparing user responses with clinically derived risk baselines).
As per claim 7, Perlroth teaches all the limitations of claim 1 and further teach initializing a machine learning mechanism to apply one or more machine learning models or rules to generate the one or more customized questions or questionnaires for a selected user, taking into account previously collected feedback, modify the one or more customized questions or questionnaires, learning customized questions pertaining to the similar profiles of the alternative users, analyze a current response in relation to a provided query, or perform a combination thereof
As per claim 8, Perlroth teaches a system for implementing intelligent generation of questions, comprising: one or more computers with executable instructions that when executed cause the system to: generate one or more customized questions or questionnaires according to a user profile, similar profiles of alternative users, one or more historical interactions with the alternative users, one or more goals defined by a domain expert, a domain knowledge, historical questions, or a combination thereof using a machine learning operation (see claim 1 rejection).
As per claim 11, Perlroth teaches all the limitations of claim 10 and further teach wherein the executable instructions further dynamically adjust the selected order of the one or more customized questions or questionnaires according to a response provided to a previous query (see claim 4 rejection).
As per claim 12, Perlroth teaches all the limitations of claim 8 and further teach wherein the executable instructions further collect feedback information relating to the one or more customized questions or questionnaires (see claim 5 rejection).
As per claim 13, Perlroth teaches all the limitations of claim 8 and further teach wherein the executable instructions further determine a degree of relevance of the one or more customized questions or questionnaires according to contextual information and collected feedback data (see claim 6 rejection).
As per claim 14, Perlroth teaches all the limitations of claim 8 and further teach wherein the executable instructions further initialize a machine learning mechanism to apply one or more machine learning models or rules to generate the one or more customized questions or questionnaires for a selected user, taking into account previously collected feedback, modify the one or more customized questions or questionnaires, learning customized questions pertaining to the similar profiles of the alternative users, and analyze a current response in relation to a provided query, or perform a combination thereof (see claim 7 rejection).
As per claim 15, Perlroth teaches a computer program product for implementing intelligent generation of questions by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: an executable portion that generates one or more customized questions or questionnaires according to a user profile, similar profiles of alternative users, one or more historical interactions with the alternative users, one or more goals defined by a domain expert, a domain knowledge, historical questions, or a combination thereof using a machine learning operation (see claim 1 rejection).
As per claim 18, Perlroth teaches all the limitations of claim 15 and further teach an executable portion that collects feedback information relating to the one or more customized questions or questionnaires (see claim 5 rejection).
As per claim 19, Perlroth teaches all the limitations of claim 15 and further teach an executable portion that determines a degree of relevance of the one or more customized questions or questionnaires according to contextual information and collected feedback data (see claim 6 rejection).
As per claim 20, Perlroth teaches all the limitations of claim 15 and further teach an executable portion that initializes a machine learning mechanism to apply one or more machine learning models or rules to generate the one or more customized questions or questionnaires for a selected user, taking into account previously collected feedback, modify the one or more customized questions or questionnaires, learning customized questions pertaining to the similar profiles of the alternative users, and analyze a current response in relation to a provided query, or perform a combination thereof (see claim 7 rejection).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. US2017/0262609 in view of Mills et al. US2014/0114680.
As per claim 2, Perlroth teaches all the limitations of claim 1 but does not teach the following limitations met by Mills, executing the one or more customized questions or questionnaires using a dialog system for a selected user (Mills par. 57, 63 teaches a health assessment application providing questions using graphics, dialogs, displays, and etc.).

As per claim 3, Perlroth teaches all the limitations of claim 1 and further teaches determining a selected order for delivering the one or more customized questions or questionnaires (Perlroth par. 36, 39 teaches providing a sequence of one or more personalized and adaptive screening questions in an order that is determined for optimizing the amount of information gain regarding the patient's behavioral health risk) but does not teach the following limitations met by Mills, using a dialog system (Mills par. 57, 63 teaches a health assessment application providing questions using graphics, dialogs, displays, and etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Perlroth to use a dialog system as taught by Mills with the motivation to keep a user’s attention to finish the questionnaire accurately (Mills par. 5-8). Using a dialog system may improve engagement with a user and provide an interactive experience while providing a full, educational, and actionable assessment. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use a dialog system for input and output of data. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Perlroth teaches all the limitations of claim 8 and with Mills, the references further teach wherein the executable instructions further execute the one or more customized questions or questionnaires using a dialog system for a selected user (see claim 2 rejection).
As per claim 10, Perlroth teaches all the limitations of claim 8 and with Mills, the references further teach wherein the executable instructions further determine a selected order for delivering the one or more customized questions or questionnaires using a dialog system
As per claim 16, Perlroth teaches all the limitations of claim 15 and with Mills, the references further teach an executable portion that executes the one or more customized questions or questionnaires using a dialog system for a selected user (see claim 2 rejection).
As per claim 17, Perlroth teaches all the limitations of claim 15 and with Mills, the references further teach an executable portion that: determines a selected order for delivering the one or more customized questions or questionnaires using a dialog system; and dynamically adjusts the selected order of the one or more customized questions or questionnaires according to a response provided to a previous query (see claim 3 and 4 rejection).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/840,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are directed to personalized questionnaires for health risk assessments using machine learning logic to generate personalized questionnaires. A Notice of Allowance has been issued for 15/840,140.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686